UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 000-33215 CASPIAN SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 87-0617371 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 2319 Foothill Drive, Suite 160 Salt Lake City, Utah (Address of principal executive offices) (Zip Code) (801) 746-3700 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to 12(g) of the Exchange Act: Common, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ YesþNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. ¨ YesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þ Yes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). þ Yes¨No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ YesþNo The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common stock was last sold as of the last business day of the registrant’s most recently completed second fiscal quarter was $771,277. As of January 7, 2016 the registrant had 52,657,574 shares of common stock, par value $0.001, issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE:None Table of Contents Page PART I Item 1. Business 2 Item 1A. Risk Factors 13 Item 1B. Unresolved Staff Comments 24 Item 2. Properties 24 Item 3. Legal Proceedings 25 Item 4. Mine Safety Disclosures 25 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 25 Item 6. Selected Financial Data 27 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 37 Item 8. Financial Statements and Supplementary Data 37 Item 9. Changes in and Disagreements with Accountants on Accounting andFinancial Disclosure 38 Item 9A. Controls and Procedures 38 Item 9B. Other Information 39 PART III Item 10. Directors, Executive Officers and Corporate Governance 40 Item 11. Executive Compensation 46 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 53 Item 13. Certain Relationships and Related Transactions, and Director Independence 55 Item 14. Principal Accounting Fees and Services 57 Item 15. Exhibits, Financial Statement Schedules 58 SIGNATURES 63 CASPIAN SERVICES, INC. Unless otherwise indicated by the context, references herein to the “Company”, “CSI”, “we”, our” or “us” means Caspian Services, Inc, a Nevada corporation, and its corporate subsidiaries and predecessors. Unless otherwise indicated by the context, all dollar amounts stated in this annual report on Form 10-K (this “annual report”) are presented in thousands except share and per share amounts, and compensation amounts disclosed in Item 11 – Executive Compensation. Cautionary Statement Regarding Forward-Looking Statements and Risk Factors This annual report contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended (“Securities Act”), and Section21E of the Securities Exchange Act of 1934, as amended (“Exchange Act”) that are based on management’s beliefs and assumptions and on information currently available to management.For this purpose any statement contained in this annual report that is not a statement of historical fact may be deemed to be forward-looking, including, but not limited to those relating to future demand for the services we offer, the commodity price environment, economic conditions in the markets where we operate, the availability to our customers of financing to pursue projects, our ability to restructure our existing debts, changes in the composition of the services we offer, future revenues,expenses, capital expenditures, results of operations, liquidity and capital resources or cash flows, managing our asset base, loss of insurance coverage for our operations, management’s assessment of internal control over financial reporting, opportunities, growth, business plans, strategies and objectives.Without limiting the foregoing, words such as “believe,” “expect,” “project,” “intend,” “estimate,” “budget,” “plan,” “forecast,” “predict,” “may,” “will,” “likely,” “could,” “should,” or “anticipate” or comparable terminology are intended to identify forward-looking statements.These statements by their nature involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance or achievements or the industry to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements.Such factors include, but are not limited to, commodity price fluctuations, market economic conditions, the availability of funding, market factors, market prices, future revenues and costs, unsettled political conditions, civil unrest and governmental actions, foreign currency fluctuations and local currency devaluations and environmental and labor laws and other factors.These factors should not be construed to be exhaustive and should be read in conjunction with the other cautionary statements that are included in this report and in our other filings with the U.S. Securities and Exchange Commission (the “Commission”). Forward-looking statements are predictions and not guarantees of future performance or events.Forward-looking statements are based on current industry, financial and economic information, which we have assessed but which by its nature, is dynamic and subject to rapid and possibly abrupt changes.Our actual results could differ materially from those stated or implied by such forward-looking statements due to risks and uncertainties associated with our business.We hereby qualify all our forward-looking statements by these cautionary statements.These forward-looking statements speak only as of their dates and should not be unduly relied upon.We undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 1 Item 1.Business Company History Caspian Services, Inc. was incorporated under the laws of the state of Nevada in 1998.Since February 2002 we have concentrated our business efforts to provide diversified oilfield services to the oil and gas industry in the Republic of Kazakhstan and the Caspian Sea region, including providing a fleet of marine vessels, geophysical data acquisition services and a marine supply and support base located in the port of Bautino, Atash Village, Kazakhstan. Our Business We provide a range of oilfield services in Kazakhstan and the Caspian Sea region.Our business focuses in three principal areas – Vessel Operations, Geophysical Services and Marine Base Services.We manage our business through our subsidiary companies.Through Caspian Services Group LLP, a Kazakhstan LLP, (“Caspian LLP”) we manage the vessel operations business provided by our vessel fleet.Through Tat-Arka LLP, a Kazakhstan LLP (“TatArka”) we manage our geophysical services operations.Through Balykshi LLP, a Kazakhstan LLP, (“Balykshi”) we oversee the operations of the marine base.The following diagram sets forth our subsidiaries and our percentage ownership interest in each entity as of September 30, 2015: 2 Offshore Marine Services Industry Our vessel fleet customers employ our vessels to provide services to support their oil and gas exploration activities in the Caspian Sea, particularly in connection with seismic work and in the construction of necessary infrastructure to pursue development and production of successful exploration and production projects.This industry employs various types of vessels, referred to broadly as offshore support vessels that are used to transport materials, supplies and personnel. The offshore marine services industry is directly impacted by the level of activity in offshore oil and natural gas exploration, development and production, which, in turn, is impacted by trends in oil and natural gas prices.Oil and natural gas prices are affected by a host of geopolitical and economic forces, including the fundamental principles of supply and demand.Each of the major offshore oil and gas production regions has unique characteristics that influence the economics of exploration and production and consequently the market for vessels in support of these activities.While there is some vessel interchangeability between geographic regions, barriers such as mobilization costs, environmental sensitivity, seasonality and vessel design suitability tend to restrict migration of vessels between regions. The effect of these restrictions on vessel migration has segmented various regions into separate markets. 3 In addition to the factors that impact the offshore marine services industry set forth above, our operations are also directly and indirectly affected by exploration and development activities in the north Caspian Sea, in particular, development of the Kashagan oil field.At the time of its discovery in 2000, the Kashagan oil field was one of the largest discoveries in the last 30 years.Initially, the field was scheduled to start commercial production in 2005.Development of the field, however, has been much slower and more difficult than anticipated.As a result, development and construction at the Kashagan field has been postponed several times.Development of the second phase of the Kashagan field is currently anticipated to be delayed until 2019. Subcontractors of North Caspian Operating Company BV (“NCOC”), an operator of the Kashagan field, are the largest customers for our vessel fleet and anticipated marine base customers.Our operations are significantly impacted by development of the Kashagan field and the decisions of NCOC. Vessel Fleet Currently our fleet includes eight specialized shallow draft vessels designed for use in the shallow waters of the north Caspian Sea.During fiscal 2015 we sold one of our vessels to a non-related party. Out of the eight vessels in our fleet, we own six.During fiscal 2015 we operated one vessel pursuant to agreement with Acta Marine B.V., a Dutch shipping company and two vessels (one of them for a short one-month project) pursuant to agreement with Veritas Marine, a Kazakh company that owns these vessels. During fiscal 2015 our fleet was time chartered to the subcontractors of the oil and natural gas exploration and production companies working in the Kazakhstan and Turkmenistan sectors of the Caspian Sea.Demand for our fleet is primarily related to offshore oil and natural gas exploration, development and production activities in the Caspian Sea.Such activity is influenced by a number of factors, including the actual and forecasted price of oil and natural gas, the level of drilling permit and development activity, capital budgets of offshore exploration and production companies and repair and maintenance needs. Our customers charter our vessels and hire us to provide all necessary staffing and support for safe and efficient operation.Vessel operating expenses are typically our responsibility except that the customer generally provides for port fees and consumables such as water, fuel, lubricants and anti-freeze.In return for providing time-chartered services, in most instances we are paid a daily rate of hire.We also provide additional support services for our accommodations vessels where we are able to charge fees for accommodating and catering to the client’s personnel. 4 Generally we charter our vessels under time charter contracts or on a “spot” basis.Time charter contracts generally cover a specific term, typically one work season or longer.The base rate of hire under such a term contract is generally a fixed rate, though some charter arrangements may include escalation clauses to recover specific additional costs.In contrast, vessels chartered on a “spot” basis are typically chartered for a short-term basis ranging anywhere from one day to several weeks or months.There are no material differences in the cost structure of our contracts based on whether the contracts are spot or time charters because our fixed operating costs, including but not limited to, payroll, insurance and maintenance costs, are generally the same without regard to the length of the contract.Our charters are typically the product of either direct negotiation or a competitive proposal process, which evaluates vessel capability, availability and price in determining whether to award us a contract. Listed below are the six vessel classes we operate along with a description of the type of vessels categorized in each class, the services the respective vessels perform and the number of vessels in each class we operate. Supply Vessels. Included in this class are towing supply vessels and supply vessels. This vessel class is chartered to customers for use in transporting supplies and equipment from shore bases to offshore projects. Supply vessels have large cargo handling capabilities and are used to serve drilling and production facilities and support offshore construction and maintenance work. We own one supply vessel. Survey/Utility Vessels. Survey/utility vessels are chartered to customers for use in performing offshore geological and seismic studies. These vessels may also have accommodations and multiple day endurance. We currently lease one survey vessel. Anchor Handling Multicats and Support Vessel Tugs. These vessels are used to tow floating drilling rigs; assist in the docking of tankers; assist pipe laying, cable laying and construction barges; setting anchors for positioning and mooring drilling rigs and are used in a variety of other commercial towing operations, including towing barges, carrying a variety of bulk cargoes and containerized cargo. We currently own two of this class of vessel. Cable Laying Barges. These vessels are used to lay down communications infrastructure between offshore drilling islands. These vessels typically do not have their own power source as the cable could be damaged by any propulsion mechanism.Therefore, these vessels are normally assisted by utility vessels, such as anchor handling tugs.We currently own one six-point anchoring cable laying barge. Accommodations Vessels. We currently own one accommodations vessel.We also lease one accommodation jack-up barge suitable for stable ultra-shallow deployments. These vessels are chartered to customers to provide offshore living quarters to personnel. These vessels also offer food services, laundry and related services. Our accommodations vessels have combined capacity to house up to 105 client personnel and 32 crew members. 5 Crewboats.Crewboats are chartered to customers for use in transporting personnel and small quantities of supplies from shore bases to offshore drilling rigs, platforms and other installations more quickly than other vessels. We currently own one crewboat. During fiscal 2015 vessel revenue from five customers represented approximately 67% of total vessel revenue as follows, Customer A – 21%; Customer B – 15%; Customer C – 12%; Customer D – 10% and Customer E – 9%. Competition for our vessel fleet in the Kazakhstan sector of the Caspian Sea varies from small regional companies to large international corporations.Competition is intense.Despite our smaller size relative to some of our competition, we believe we have an advantage because of our extensive experience operating vessels in the Caspian Sea and continued presence in the Republic of Kazakhstan.In addition, we have developed strong relationships with various marine suppliers, port operators and other local companies.Based on our local regulatory compliance and business reputation, we believe we have been able to differentiate ourselves from our competitors. Geophysical Services Through TatArka we provide onshore geophysical services to independent oil and gas exploration and development companies operating in Kazakhstan.Geophysical seismic surveys have been the primary tool or method of oil and gas exploration for over fifty years.Geophysical seismic surveying refers to the making, processing and interpreting measurements of the physical properties of the earth for the purpose of gathering data. Oil and gas exploration companies utilize geophysical services in the following ways: ● to identify new areas of potential sources of hydrocarbons termed “reservoirs;” ● to determine the size and structure of reservoirs; and ● to characterize reservoirs and optimize their development. There are various types of geophysical seismic surveys.We principally provide 2D and 3D seismic surveying.The aim of a 2D seismic survey is to provide a series of vertical inline and crossline graphical slices of the earth that are used to identify and determine the size of a hydrocarbon reservoir.A 3D survey, utilizing a very dense grid of data, provides a continuous volume (100% coverage) of high-quality subsurface data.In a 3D survey both the structural and stratigraphic elements are continuously represented at a resolution not attainable in 2D surveys. 6 Oil and gas exploration companies typically contract for geophysical services in one of two ways.Under the “proprietary work” format once the survey is completed the client owns the data that is recorded.Contracts for proprietary work are structured in one of two ways.The most widely used are production contracts where the geophysical service provider is paid for the amount of data recorded, usually counted and charged by the number of source points acquired.As per agreement in the contract, typically during certain periods of time that the service provider is unable to acquire data due to circumstances outside its control, (weather for example), a standby-rate is charged to the client.The other method of contracting is based on time, where the crew charges the time-rate for any period that the crew is technically capable and available for work. “Non-proprietary”, “multi-client”, or “speculative” seismic surveys are the second contracting method geophysical service companies may offer.When performing services on this basis, the data is acquired by the geophysical service company for its own account.The geophysical service company then licenses that data to a number of clients.The high cost involved in obtaining geophysical data on a proprietary basis has prompted many clients to license data on a multi-client basis. We participatein a joint venture with CGG-Veritas, a France based multinational company, when providing services on this basis. The geophysical services industry is highly technical and the requirements and demands on acquisition and processing are continually evolving as clients seek to answer questions and understand more about their reservoirs using seismic data sets. As funding and market conditions justify, we intend to invest in the latest available technology to allow us to offer the kinds of solutions our clients require, both in terms of capacity; as the area develops its licensing of new acreage, and in terms of technology; as the reservoirs themselves develop and require more detailed data acquisition and analysis. TatArka provides 2D and 3D land seismic data acquisition services to companies engaged in onshore oil and gas exploration in the Republic of Kazakhstan.TatArka has held a general state license to conduct geophysical works since September 4, 2001. Land seismic data acquisition requires that our surveying crews mark and position with GPS the location for deployment of recording (geophones) and seismic source equipment.The recording crews use either explosives or mechanical vibrators to produce acoustic sound waves (termed “shooting”).The recording system synchronizes the shooting and captures the seismic signal via the geophones. The onshore seismic market in Kazakhstan is comparably mature and is dominated by four local companies: Azimut, SIF Dank, TatArka and GeoEnergy. During fiscal 2015 geophysical service revenue from two customers represented approximately 91% of total geophysical service revenue as follows, Customer A – 55% and Customer B – 36%. Because of the ongoing economic slowdown and tight credit markets in Kazakhstan and the sluggish market for oil and natural gas, many of our land seismic clients, most of which are local Kazakhstan companies, continue to experience significant difficulty in obtaining financing for land seismic data surveys. 7 Through TatArka we hold a 40% non-controlling interest in Veritas-Caspian LLP (“Veritas-Caspian”), a Kazakhstan based joint venture formed with the participation of CGG-Veritas of France to gather and market seismic data from unlicensed blocks of the Kazakhstan sector of the Caspian Sea.The Kazakhstan government was to own the data gathered and Veritas-Caspian was to have the exclusive right to market and sell the data to prospective bidders on tendered blocks.No blocks covered under the project were ever put out for tender by the government as a result we have not received any income from Veritas-Caspian. Marine Base Services Atash Marine Base Balykshi LLP The base is currently used by our own fleet and a few other small operators.At the time we made the decision to construct the marine base, it was anticipated that development of the Kashagan oil field would create significant demand for the services it would offer.We planned to market services to large multi-national oil companies engaged in exploration and construction in the region.We continue to believe that commencement of the second phase of development of the Kashagan oil field will increase the demand for the services offered at our marine base.As noted above, however, development of the Kashagan oil field has been significantly delayed to at least 2019.Because of the delays, there has been limited demand for our marine base services and the base has generated significantly more operating expenses than revenue and has always operated at a loss.We do not anticipate this to change until development activities within the Kashagan oil field ramps up in a material way. The marine base offers the following facilities and services: ● long and short terms vessel moorings; ● wharf front crane pad for vessel loading/offloading; ● boat yard with vessel lifting facilities; ● long-term berths; ● water storage facilities and vessel bunkering; ● oily and waste water collection and removing facilities; ● weighbridge facilities; ● electrical power supply and distribution system; and ● open lay-down storage area. There are currently two other marine bases that operate in the vicinity of our base and control the market share.These bases are owned by Teniz Service and Saga Atash.We will have to compete with their operations if we wish to gain market share.Given the current state of our operations, our market share is insignificant.We do not currently anticipate this will change in the near future. 8 During fiscal 2015 marine base revenue from three customers represented 72% of total marine base revenue as follows, Customer A – 30 %; Customer B – 28% and Customer C – 14%. Additional dredging is required at the base.Currently, Balykshi has insufficient funds to complete the dredging project.If the dredging is not completed, Balykshi could be subject to certain penalties, including the cancelation of permits and termination of operational activities at the marine base until the dredging is completed. We funded construction of the marine base through a combination of debt and equity financing provided by the European Bank for Reconstruction and Development (“EBRD”), debt facilities provided by two other groups and internal financing provided by the Company.Our subsidiary Balykshi borrowed $18,600 from EBRD and EBRD acquired a 22% equity interest in Balykshi for $10,000.The assets of Balykshi and Caspian Real Estate Limited (“CRE”) are pledged as collateral under the EBRD financing agreements (including, the marine base itself, bank accounts and movable and immovable property).Balykshi also executed agreements assigning its interests to insurance, investments and contracts to EBRD.To obtain the financing, EBRD also required CSI to guarantee the financial performance of Balykshi and CRE under the financing agreements.We are currently unable to satisfy our financing obligations to EBRD, and we do not anticipate being able to satisfy those obligations at any time in the foreseeable future.Because of this, if EBRD were to elect to, it could, among other things, seize ownership of the marine base in satisfaction of our obligations to EBRD and pursue our other assets. Mangistau Oblast Boat Yard, LLP Mangistau Oblast Boat Yard LLP (“MOBY”) was established as a joint venture between Balykshi LLP, and two non-related companies - Kyran Holding Limited (“Kyran”) and JSC KazMorTransFlot (“KMTF”). MOBY was formed to operate a boat repair and drydocking services yard located at our marine base. Balykshi holds a 20% equity interest in MOBY. In August 2014 the Company and Topaz Engineering Limited (“Topaz”), the owner of Kyran, closed a Share Purchase Agreement dated 20thNovember, 2013 (the “Purchase Agreement”), pursuant to which we acquired from Topaz its 100% equity interest in Kyran.The principal asset of Kyran is a 50% equity interest in MOBY.This transaction was undertaken in connection with our ongoing efforts to restructure our debt obligations to EBRD and Investor. In August 2008 MOBY entered into a loan agreement (the “MOBY Loan”) with EBRD.In connection with the loan, EBRD required the Company, among others, to execute a Deed of Guarantee and Indemnity (“Guarantee”), guaranteeing the repayment of a portion of the MOBY Loan.As of September 30, 2015 and 2014, the outstanding balance of the MOBY Loan was $6,314 and $5,998 including the accrued and unpaid interest. The interest rate under the MOBY Loan is generally the interbank rate plus a margin of 3.6%.Under the MOBY Loan, during any period when the loan is in default, a default interest rate shall be the interbank rate plus a margin of 3.6% plus an additional 2% per annum.The MOBY Loan provides for 14 equal semi-annual installment payments of principal and interest on June 15 and December 15, commencing on December 15, 2011. 9 As of September 30, 2015 and September 30, 2014, MOBY had made no semi-annual installment payments and was in violation of certain financial covenants of the MOBY Loan.Under the MOBY Loan, if an event of default occurs and is continuing, EBRD may, at its option, by notice to MOBY, declare all or any portion of the principal and accrued interest of the loan due and payable on demand, or immediately due and payable without further notice and without presentment, demand or protest. To our knowledge, to date EBRD has not sought to accelerate the debt obligations we owe under the Guarantee.Should EBRD determine to take action, we would not have sufficient funds to repay our portion of the MOBY Loan and would be forced to seek sources of funding to satisfy these obligations, which we do not believe would be available. On July 29, 2013 we entered into an agreement to acquire KMTF’s 30% interest in MOBY for approximately $4. Closing of this agreement is subject to various closing conditions, including restructuring our obligations with EBRD. Safety and Risk Management Kazakhstan is a member of the International Maritime Organization (“IMO”) and is a signatory to most of the IMO conventions regulating safety and navigation.We are committed to ensuring the safety of our operations.Management regularly communicates with our personnel to promote safety and instill safe work habits through media and safety review sessions.We also regularly conduct safety training meetings for ourpersonnel.We dedicate personnel and resources to ensure safe operations and regulatory compliance.We employ safety personnel who are responsible for administering our safety programs. The operation of any marine vessel involves an inherent risk of catastrophic marine disaster, adverse weather conditions, mechanical failure, collisions, and property losses to the vessel and business interruption due to political action.Any such event may result in a reduction in revenues or increased costs. Conducting of geophysical operations involves its own risks related to field operation conditions, weather, equipment, and road transport of our crews. We are constantly trying to mitigate risk factors by applying industry best practices and safety standards, conducting training and safety meetings and drills. The worldwide threat of terrorist activity and other acts of war, or hostility, impact the risk of political, economic and social instability.It is possible that acts of terrorism may be directed against the United States domestically or abroad and such acts of terrorism could be directed against properties and personnel of U.S.-owned companies such as ours.The resulting economic, political and social uncertainties, including the potential for future terrorist acts and war, could cause the premiums charged for our insurance coverage to increase.To date, we have not experienced any property losses as a result of terrorism, political instability or war. 10 We believe that our insurance coverage is adequate.We have not experienced a loss in excess of insurance policy limits; however, there is no assurance that our liability coverage will be adequate to cover all potential claims that may arise. Environmental Compliance During the ordinary course of business our operations are subject to a wide variety of environmental laws and regulations regarding the discharge of materials into the environment or otherwise relating to environmental protection.The requirements of these laws and regulations have become more complex and stringent in recent years and may, in certain circumstances, impose strict liability, rendering a company liable for environmental damages and remediation costs with regard to negligence or fault on the part of such party.Aside from possible liability for damages and costs including natural resource damages associated with releases of hazardous materials into the environment, such laws and regulations may expose us to liability for conditions caused by others or even acts of our own that were in compliance with all applicable laws and regulations at the time such acts were performed.Violations of these laws may result in the imposition of administrative, civil and criminal penalties, fines, injunctions, revocation of permits, suspension or termination of our operations and other sanctions.Moreover, it is possible that changes in environmental laws, regulations or enforcement policies that impose additional or more restrictive requirements or claims for damages to persons, property, natural resources or the environment could result in substantial costs and liabilities to us.Compliance with existing governmental regulations that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, has not had, nor is expected to have, a material effect on the Company.We are proactive in establishing policies and operating procedures for safeguarding the environment against any environmentally hazardous material aboard our vessels and at shore base locations.In addition, we have established operating policies that are intended to increase awareness of actions that may harm the environment.However, environmental laws and regulations are subject to change and may impose increasingly strict requirements and, as such, we cannot estimate the ultimate cost of complying with such laws and regulations. Foreign Operations As an emerging market, Kazakhstan is still developing the business infrastructure that generally exists in more mature free market economies.As a result, operations carried out in Kazakhstan can involve risks that are not typically associated with developed markets.Instability in the market reform process could subject us to unpredictable changes in the basic business environment in which we currently operate.Therefore, we face risks inherent in conducting business internationally, such as: 11 ● foreign currency exchange fluctuations or imposition of currency exchange controls; ● legal and governmental regulatory requirements; ● disruption of tenders resulting from disputes with governmental authorities; ● potential vessel seizure or nationalization of assets; ● import-export quotas or other trade barriers; ● difficulties in collecting accounts receivable and longer collection periods; ● political and economic instability; ● difficulties and costs of staffing and managing international operations; and ● language and cultural differences Any of these factors could adversely affect our operations and consequently our operating results and financial condition.At this time management is unable to estimate what, if any, changes may occur or the resulting effect of any such changes on our financial condition or future results of operations. We also face the potential risk of changing and potentially unfavorable tax treatment and currency law violations.Legislation and regulations regarding taxation, foreign currency transactions and licensing of foreign currency loans in the Republic of Kazakhstan continue to evolve as the central government manages the transformation from a command to a market-oriented economy.The legislation and regulations are not always clearly written and their interpretation is subject to the opinions of local tax inspectors.Instances of inconsistent opinions between local, regional and national tax authorities are not unusual. The current regime of penalties and interest related to reported and discovered violations of Kazakhstan’s laws, decrees and related regulations can be severe.Penalties include confiscation of the amounts at issue for currency law violations, as well as fines of generally 100% of the taxes unpaid.Interest is assessable at rates of generally 0.06% per day.As a result, penalties and interest can result in amounts that are multiples of any unreported taxes. Despite the relative political stability in Kazakhstan, our operations and financial condition may be adversely affected by Kazakh political developments, including the application of existing and future legislation and tax regulations. Seasonality Due to weather conditions in the north Caspian Sea, demand for our vessel fleet and marine base is subject to prevailing weather conditions in the region.Typically, demand for our fleet begins in late March or early April and continues until late November.Demand for onshore geophysical services is less dependent on weather conditions.Our business volume, however, is more dependent on oil and natural gas prices and the global supply and demand conditions for our services than any seasonal variations. 12 Employees The Company and its subsidiaries currently employ approximately 400 employees, including 366 full-time employees.We hire our employees under local labor contracts complying with the governing law of the Republic of Kazakhstan. Under local labor laws in Kazakhstan, all labor contracts that do not expire or are not terminated before one year are automatically (by law) extended for an undefined period.This makes it more difficult to terminate existing employees.We have managed to maintain low turnover of our work force.With ongoing labor market monitoring, we believe that future new labor requirements can be satisfied and there is no significant risk of a labor shortage. We provide voluntary and mandatory offshore training and support qualification growth of our employees.In addition, there are legislative requirements to provide a certain number of local employees per year with formal outside training.We continue to satisfy these local labor market protective measures. We believe we have satisfactory relations with our employees.To date, neither our operations, nor the operations of any of our subsidiaries, have been interrupted by strikes or work stoppages. Reports to Security Holders We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and other items and amendments, thereto with the Commission pursuant to Section 13(a) or 15(d) of the Exchange Act.We provide free access to these filings, as soon as reasonably practicable after such filings are filed with, or furnished to the Commission, on our Internet web site located at www.caspianservicesinc.com.In addition, the public may read and copy any materials we file with the Commission at its Public Reference Room at treet N.E., Washington, DC 20549.The public may obtain information on the operation of the Public Reference Room by calling the Commission at 1-800-732-0330.The Commission maintains its internet site www.sec.gov, which contains reports, proxy and information statements and our other information regarding issuers that file electronically with the Commission.Information appearing on the Company’s website is not part of any report that we file with the Commission. Item 1A. Risk Factors We operate in challenging and highly competitive markets.Listed below are some of the more critical or unique risk factors that we have identified as affecting or potentially affecting our business and the marine services industry. The risks described below are not the only ones we face.You should consider these risks and the risks identified throughout this annual report and in the Notes to our Consolidated Financial Statements when evaluating our forward-looking statements and our Company.The effect of any one risk factor or a combination of several risk factors could materially adversely affect our results of operations, financial condition and cash flows and the accuracy of any forward-looking statements made in this annual report.Additional risks not presently known by us or that we currently deem immaterial may also impair our business operations. 13 Volatility of oil and gas prices and depressed prices for oil and gas has negatively impacted demand for our services. Even in a more favorable commodity pricing climate, prices for crude oil and natural gas are highly volatile and extremely sensitive to the respective supply/demand relationship for crude oil and natural gas. High demand for crude oil and natural gas, reductions in supplies and/or low inventory levels for these resources, as well as any perceptions about future supply interruptions can cause prices for crude oil and natural gas to rise.Conversely, low demand for crude oil and natural gas, increases in supplies and/or increases in crude oil and natural gas inventories can cause prices for crude oil and natural gas to decrease.In addition, global military, political, and economic events, including civil unrest in the oil producing and exporting countries of the Middle East and North Africa, have historically contributed to crude oil and natural gas price volatility. Factors that affect the supply of crude oil and natural gas include, but are not limited to, the following: global demand for hydrocarbons; the Organization of Petroleum Exporting Countries’ (OPEC) ability to control crude oil production levels and pricing, as well as the level of production by non-OPEC countries; sanctions imposed by the U.S., the European Union, or other governments against oil producing countries; political and economic uncertainties (including wars, terrorist acts or security operations); advances in exploration and field development technologies (such as fracking); increased availability of shale gas and other non-traditional energy resources; significant weather conditions; and governmental policies/restrictions placed on the exploration and production of natural resources. The significant decrease in oil and natural gas prices is expected to continue to reduce many of our customers’ demand for our services in 2016. If oil and natural gas prices remain at their current levels or decline further, this reduction in activity levels and spending could persist and accelerate through 2016 and beyond. It is difficult to predict how long the current commodity price conditions will continue.The downturn in crude oil and natural gas prices has negatively impacted the development plans of our customers.The continuation of this downturn will continue to have a material adverse effect on our results of operations, cash flows and financial condition. Higher commodity prices, however, do not necessarily translate into increased demand for offshore support services or sustained higher pricing for offshore support vessel services.Increased commodity demand can be satisfied by land-based energy resources and increased demand for offshore support vessel services can be more than offset by an increased supply of offshore support vessels resulting from the construction of additional offshore support vessels. 14 Crude oil pricing volatility has increased in recent years as crude oil has emerged as a widely-traded financial asset class. To the extent speculative trading of crude oil causes excessive crude oil pricing volatility, our results of operations could potentially be negatively impacted if such price volatility affects spending and investment decisions of the offshore exploration, development and production companies that utilize our services. Changes in the Level of Capital Spending by Our Customers Demand for our offshore services, and thus our results of operations, are highly dependent on the level of spending and investment in regards to offshore exploration, development and production by the companies that operate in the energy industry.The energy industry’s level of capital spending is substantially related to current and expected future demand for hydrocarbons and the prevailing commodity prices of crude oil and, to a lesser extent, natural gas.Demand for hydrocarbons has softened while supply has steadily increased, resulting in significant declines in crude oil prices.When commodity prices are low, or when our customers believe that they will be low in the future, our customers generally reduce their capital spending budgets for drilling, exploration and field development.The recent, precipitous decline in crude oil prices has already resulted in a decrease in the energy industry’s level of capital spending and, if prices continue to decline or remain depressed for a sustained period of time, capital spending and demand for our services may remain similarly depressed.Indications are that certain major oil producing nations do not intend to reduce crude oil output.As a result, the current environment of over-supply may continue for the foreseeable future unless there is a significant increase in worldwide demand, which may not occur.The level of offshore crude oil and natural gas exploration, development and production activity has historically been volatile, and that volatility is likely to continue. Other factors that influence the level of capital spending by our customers that are beyond our control include: worldwide demand for crude oil and natural gas; the cost of offshore exploration and production of crude oil and natural gas, which can be affected by environmental regulations; significant weather conditions; technological advances that affect energy production and consumption; the local and international economic and political environment; the technological feasibility and relative cost of developing non-hydrocarbon based energy resources; the relative cost of developing offshore and onshore crude oil and natural gas resources; and the availability and cost of financing. We may be unable to service our financial obligations. We have a significant amount of debt and other financial obligations.As of September 30, 2015, our financial obligations to our two primary creditors totaled approximately $106,000.We continue discussions with EBRD to determine whether a mutually agreeable restructuring of our obligations to EBRD can be reached.There is no guarantee we will be successful in our efforts with EBRD.There is likewise no guarantee we will be successful in our efforts to restructure our obligations to Investor. 15 If we are unable to restructure our financial obligations in a manner that will allow us to service those obligations, barring an unexpected significant improvement in revenues and results of operations, which, given current market conditions for oil and natural gas, seems unlikely, at least in the near term, we do not anticipate being able to generate sufficient cash flow from our operations to service our financial obligations as currently structured.Even if we are successful in restructuring our obligations, we believe we will need to experience significant revenue growth and improved operating results, and we may need additional equity investments into the Company to service our existing obligations. As discussed above, we do not anticipate significant revenue growth until the second phase of development of the Kashagan field commences, which is currently projected to occur in 2019, and there is no guarantee our services will be in demand when second phase development of the Kashagan field commences. We have failed to comply with certain obligations under the EBRD Loans and the Consolidated Note, which may trigger the rights of EBRD or Investor to demand immediate repayment of our obligations to each of them. As discussed in greater detail in Note 6 – Notes Payable of our Consolidated Financial Statements and under the heading “Liquidity and Capital Resources” in Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations of this annual report, the EBRD Loan to Balykshi (the “Balykshi Loan”) matured in May 2015.We failed to make any of required semi-annual repayment installments. To our knowledge, as of the date of this annual report EBRD has taken no legal action to obtain payment of the Balykshi Loan or to accelerate its put right.Should EBRD determine to take legal or other action to obtain repayment, we would not have sufficient funds to repay the loan or to satisfy the put right. As of September 30, 2015 the outstanding amount due under the Balykshi Loan was $27,968.In addition, were EBRD to accelerate its put option the accelerated put price would be $10,000 plus an internal rate of return of 20% per annum.At September 30, 2015 this repayment obligation was $23,644.Additionally, as noted above, after increasing our ownership share in MOBY to approximately 66% through the acquisition of Kyran, we are required to consolidate MOBY’s financial statements into the Company’s financial statements.As a result, the EBRD Loan to MOBY (the “MOBY Loan”) has been consolidated into the Company’s financial statements.At September 30, 2015 the balance of the EBRD Loan to MOBY was $6,314.Pursuant to the EBRD-MOBY financing agreements, repayment of approximately 60% of this loan balance is guaranteed by the MOBY minority shareholder and approximately 31% is guaranteed by Caspian Services, Inc.Given the difficult equity and credit markets and our current financial condition, we believe it would be very difficult, if not impossible, to obtain funding to repay these obligations.If we were unable to repay the loans or satisfy the put, we anticipate EBRD could seek any legal remedies available to it to obtain repayment of its loans and its put right.These remedies could include forcing the Company into bankruptcy.As the financing provided to us by EBRD is secured by mortgages on the real property, assets and bank accounts of Balykshi, CRE and MOBY, and guaranteed by CSI, EBRD could also pursue remedies under those security agreements, including foreclosing on the marine base and other assets. 16 Similarly, as of the date of this annual report, we have failed to make any of the semi-annual interest payments under the Consolidated Note, on time or in full, when due. As of September 30, 2015 we had cumulatively paid $2,750 to the Investor; an additional $100 was paid in December 2015.These payments were insufficient to pay the interest due under the Consolidated Note.The failure to pay the semi-annual interest payments required by the Consolidated Note may constitute an event of default under the Consolidated Note and the Non-Negotiable Note which would grant Investor the right to declare the notes and interest thereon immediately due and payable.Should such occur, we would likewise have insufficient funds to repay the Notes, individually or collectively.We anticipate Investor could seek any legal remedies available to obtain repayment of the Notes.We have agreed to collateralize the Notes with our non-marine related assets. Our ability to continue as a going concern is dependent upon, among other things, our ability to successfully restructure our financial obligations to EBRD and Investor in such a way that we will be able to fulfill obligations under such restructured agreements.As of the date of this report, we have unsuccessfully engaged in such negotiations numerous times.Given the difficult credit markets, the ongoing depressed commodity price environment, our revenue and operating expectations in the near term, current projections with regard to the timing of commencement of the second phase of development of the Kashagan field and the lack of any guarantee that development of the Kashagan field will positively impact our revenue or results of operations, the likelihood of our success in negotiating restructured financial agreements we can satisfy seemsuncertain at best.Uncertainty as to the outcome of these events raises substantial doubt about our ability to continue as a going concern. Our creditors could seize our assets. As noted in the preceding risk factor, our obligations under the Balykshi Loan and related financing agreements are secured by mortgages on the real property, assets and bank accounts of Balykshi, CRE and MOBY.We have similarly agreed to, as allowed by applicable law, pledge our assets not pledged to secure the Balykshi Loan and related financing agreements, to secure the Non-Negotiable Note and the Consolidated Note.In the event we are unsuccessful in restructuring our obligations with our creditors, our creditors could determine to exercise their rights under their respective security agreements and foreclose on all or a significant portion of our assets.Should this occur, it would be unlikely we would be able to continue operations. 17 Our operations are exposed to currency devaluation and fluctuation risk which may negatively impact our financial results Our results of operations or financial condition have been and may in the future be negatively impacted by fluctuations in foreign currencyexchange rates and devaluations of foreign currencies.The functional currency of the CSI, Caspian Services Group Limited (“CSGL”), Caspian Geophysics Limited (“CGEO”) and CRE is the United States Dollar.The Kazak Tenge (KZT) is the functional currency of Caspian LLP, TatArka, Balykshi, Kyran and MOBY.The Euro is the functional currency of Caspian Services Group B.V. (“Caspian B.V.”).The Russian Ruble (RR) is the functional currency of Caspian Services LLC (“Caspian LLC”).As a result, certain sales and related expenses are denominated in currencies other than the United States Dollar (USD).Our results of operations may fluctuate due to exchange rate fluctuation between the USD and other currencies because our financial results are reported on a consolidated basis in USD. In August 2015 the Kazakh government and the national bank of Kazakhstan opted to make the KZT a free-floating currency.As a consequence, In August-September 2015 the KZT was devaluated by approximately 44%, which caused a foreign exchange transaction loss of $19,200 mostly as a result of the remeasurement of the Balykshi Loan and the MOBY Loan, which are each denominated in U.S. Dollars. In February 2014 the Kazakh government devalued the KZT by 20%. As a result of the devaluation, during the fiscal year ended September 30, 2014, we recorded a foreign exchange transaction loss of $6,645 mostly as a result of the remeasurement of the Balykshi Loan which is denominated in U.S. Dollars. The RR has similarly declined approximately 50% against the USD since June 2014. Given the recent instability of the RR and the new policy for a free-floating KZT, it is possible we could experience additional currency devaluation in short-term or mid-term which could worsen our financial results.In the past we have not engaged in wide spread foreign exchange hedging to hedge against foreign exposures. We may be unable to complete dredging and other agreed upon scheduled works at the marine base in a reasonable period of time Currently, we have insufficient funds to complete the dredging and other agreed upon scheduled works at the marine base.If these works are not completed in a reasonable period of time, we could be subject to certain penalties, including the cancelation of permits and termination of operational activities at the marine base until the dredging and other agreed upon scheduled works are completed.This may also result in the cancellation of tax preferences granted to Balykshi by the Investment Committee of the Republic of Kazakhstan. 18 Our independent registered public accounting firm has expressed substantial doubt about our ability to continue as a going concern. As disclosed in the Report of Independent Registered Public Accounting Firm in our Consolidated Financial Statements, the Balykshi Loan has matured and we have failed to make the required semi-annual repayment installments.Should EBRD seek immediate repayment of its loans and accrued interest, or to accelerate its put right, we would not have sufficient funds to repay the Balykshi Loan or satisfy the put option.Our failure to meet the semi-annual interest payment obligations due Investor may constitute an event of default under our Notes to Investor which would allow Investor to demand immediate repayment of our obligations to him.At September 30, 2015 we had negative working capital of approximately $98,409.As a result of these factors our independent registered public accounting firm has expressed that the uncertainty of the outcome of these factors raises substantial doubt about our ability to continue as a going concern. Our substantial debt load adversely affects our financial health. Our substantial debt has important consequences.In particular, it: ● limits the customers who will use our services; ● increases our vulnerability to general adverse economic and industry conditions; ● limits our flexibility in planning for, or reacting to, changes in our businesses and the industries in which we operate; and ● places us at a competitive disadvantage compared to our competitors that have less debt. Our financing agreements contain restrictive covenants that may limit our ability to respond to changes in market conditions or pursue business opportunities. Our financing agreements contain restrictive covenants that limit our ability to, among other things: ● incur or guarantee additional debt; ● pay dividends; ● repay subordinated debt prior to its maturity; ● grant additional liens on our assets; and ● merge with another entity or dispose of our assets. In addition, our financing agreements currently require us to maintain certain financial ratios and tests, which we have been unable to satisfy.Compliance with these provisions may materially adversely affect our ability to react to changes in market conditions, take advantage of business opportunities we believe to be desirable, obtain future financing, fund needed capital expenditures or withstand a continuing or future downturn in our business. 19 We are subject to all the risks of being dependent upon only a few customers. Our vessel, geophysical and marine base services are each provided to a limited number of customers, the loss of any one of these customers could adversely impact our financial condition and results of operations.Given the delays associated with the development of the Kashagan oil field and the limited current demand for services in the Kazakhstan sector of the Caspian Sea, the loss of any of our major customers could have a detrimental impact upon our financial condition and results of operations. The offshore marine service and geophysics industries are highly competitive. Contracts for the various services we offer are generally awarded on an intensely competitive basis.We compete for business with our competitors on the basis of price; reputation for quality service; quality, suitability and technical capabilities of vessels; availability of vessels; and safety and efficiency.Some of our competitors have substantially greater financial resources and larger operating staffs than we do.They may have newer fleets, be better able to compete in making services available more quickly and efficiently, be better at meeting customer’s schedule and withstanding the effect of declines in rates of demand.As a result, we could lose customers and market share to these competitors.Some of our competitors may also be willing to accept lower rates in order to maintain or increase their market share.In addition, competition may be adversely affected by regulations requiring, among other things, the awarding of contracts to local contractors, the employment of local citizens and/or the purchase of supplies from local vendors that favor or require local ownership.Our inability to obtain contracts on anticipated terms or at all may have a material adverse effect on our revenues and profitability. Increases in the supply of vessels could decrease day rates Any increase in the supply of vessels in the Caspian Sea, whether through new construction, refurbishment or conversion of vessels from other uses, remobilization or changes in law or its application, could not only increase competition for charters and lower utilization and day rates, which would adversely affect our revenues and profitability, but could also worsen the impact of any downturn in the oil and gas industry on our results of operations and financial condition. We may be unable to attract and retain qualified, skilled employees necessary to operate our business. Our success depends in large part on our ability to attract and retain highly skilled and qualified personnel.Our inability to hire, train and retain a sufficient number of qualified employees could impair our ability to manage our business. In providing the services we offer, we require skilled employees who can perform physically demanding work.As a result of the volatility of the oil and gas industry and the demanding nature of the work, potential employees may choose to pursue fields that offer a more desirable work environment at wage rates that are competitive with ours.Further, we face strong competition for potential employees within the broader oilfield industry.With a reduced pool of workers, it is possible that we will have to raise wage rates to attract workers and to retain our current employees.If we are not able to increase our service rates to our customers to compensate for wage-rate increases, our financial condition and results of operations may be adversely affected.If we are unable to recruit qualified personnel we may not be able to operate our vessels or staff our geophysical service crews at full utilization, which would adversely affect our results of operations. 20 Our success depends on key members of our management, the loss of whom could disrupt our business operations. We depend to a large extent on the efforts and continued employment of our executive officers and the key management personnel of our subsidiaries.We do not maintain key-man insurance.The loss of services of one or more of these individuals could have a negative impact on our financial condition and results of operations. The failure to successfully complete repairs, maintenance and routine drydockings on schedule and on budget could adversely affect our financial condition and results of operations. We routinely engage shipyards to drydock our vessels for regulatory compliance and to provide repair and maintenance.Drydockings are subject to the risks of delay and cost overruns inherent in any project, including shortages of equipment, lack of shipyard availability, work stoppages, weather interference, unanticipated cost increases, inability to obtain necessary certifications and approvals and shortages of skilled labor or materials.Significant cost overruns or delays could have a material adverse effect on anticipated contract commitments and revenues and could adversely affect our financial condition and results of operations. We have high levels of fixed costs that will be incurred regardless of our level of business activity. Our business has high fixed costs.Downtime or low productivity due to reduced demand, as experienced over the past several years, weather interruptions or other causes can have a significant negative effect on our operating results and financial condition. We are susceptible to unexpected increases in operating expenses such as materials and supplies, crew wages, maintenance and repairs, and insurance costs. Many of our operating costs are unpredictable and vary based on events beyond our control.Our gross margin will vary based on fluctuations in our operating costs.If our costs increase or we encounter unforeseen costs, we may not be able to recover such costs from our customers, which could adversely affect our financial condition, results of operations and cash flows. 21 We have been and may continue to be adversely affected by uncertainty in the global financial market. Our prior results have been and our future results may be impacted by continued volatility, weakness or deterioration in the debt and equity markets.Inflation, deflation, or other adverse economic conditions have and may continue to negatively affect us or parties with whom we do business resulting in non-payment or inability to perform obligations owed to us, such as failure of customers to honor their commitments.Additionally, credit market conditions may continue to slow our collection efforts as customers experience increased difficulty in obtaining requisite financing, potentially leading to lost revenue and higher than normal amounts of receivables.This has and could continue to result greater expenses associated with collection efforts and increased bad debt expense. We may be unable to collect amount owed to us by our customers. We typically grant our customers credit on a short-term basis.Related credit risks are inherent as we do not typically collateralize receivables due from customers.We provide estimates for uncollectible accounts based primarily on our judgment using historical losses, current economic conditions and individual evaluations of each customer as evidence supporting the receivable valuations stated on our financial statements.However, our receivables valuation estimates may not be accurate and receivables due from customers reflected in our financial statements may not be collectible. There are inherent operational hazards to the marine services industry. The operation of marine vessels involves inherent risk that could adversely affect our financial performance if we are not adequately insured or indemnified. Our operations are also subject to various operating hazards and risks, including risk of catastrophic marine disaster; adverse sea and weather conditions; mechanical failure; collisions and property losses; war, sabotage and terrorism risks; and business interruption due to political action or inaction, including nationalization of assets by foreign governments. These risks present a threat to the safety of personnel and to our vessels, cargo and other property, as well as the environment. Any such event may result in a reduction in revenues, increased costs, property damage, and additionally, third parties may have significant claims against us for damages due to personal injury, death, property damage, pollution and loss of business. Our vessels are generally insured for their estimated market value against damage or loss, but we do not fully insure for business interruption. Our insurance coverage is subject to deductibles and certain exclusions. We can provide no assurance, however, that our insurance coverage will be available beyond the renewal periods, that we will be able to obtain insurance for all operational risks and that our insurance policies will be adequate to cover future claims that may arise. 22 Failure to meet our legal compliance obligations could result in significant cost to the Company. We must comply with extensive government regulation in the form of international conventions, federal and state laws and regulations.These conventions, laws and regulations govern matters of environmental protection, worker health and safety, and the manning, construction and operation of vessels.We are also subject to the regulations of the International Safety Management (“ISM”) Code.We believe all of our vessels are compliant with these international standards.The ISM Code provides an international standard for the safe management and operation of ships, pollution prevention and certain crew and vessel certifications. The risks of incurring substantial compliance costs, liabilities and penalties for non-compliance are inherent in offshore maritime operations. Compliance with environmental, health and safety laws and regulations increases our cost of doing business.Additionally, environmental, health and safety laws change frequently.Therefore, we may be unable to predict the future costs or other future impact of environmental, health and safety laws on our operations.There is no assurance that we can avoid significant costs, liabilities and penalties imposed as a result of environmental regulation in the future. Failure to comply with the Foreign Corrupt Practices Act could materially impact our business. As a U.S. corporation, the Company is subject to the regulations imposed by the Foreign Corrupt Practices Act (“FCPA”), which generally prohibits U.S. companies and their intermediaries from making improper payments to foreign officials for the purpose of obtaining, or keeping business or obtaining an improper business benefit.We have adopted proactive procedures to promote compliance with the FCPA, but we may be held liable for actions taken by our strategic or local partners or agents even though these partners or agents may not themselves be subject to the FCPA.Any determination that we have violated the FCPA could have a material adverse effect on our business, results of operations, and cash flows. Compliance with environmental regulations may adversely impact our operations. A variety of regulatory developments, proposals and requirements have been introduced in Kazakhstan and other countries that are focused on restricting the emission of carbon dioxide, methane and other gases.If such legislation is enacted, increased energy, environmental and other costs and capital expenditures could be necessary to comply with the limitations.These developments may curtail production and demand for hydrocarbons such as crude oil and natural gas and thus adversely affect future demand for our vessels, which are highly dependent on the level of activity in offshore oil and natural gas exploration, development and production market. Although it is unlikely that demand for oil and gas will lessen dramatically over the short-term, in the long-term, demand for oil and gas or increased environmental regulations may create greater incentives for use of alternative energy sources.Unless and until legislation is enacted and its terms are known, we cannot reasonably or reliably estimate its impact on our financial condition, results of operations and ability to compete.However, any long term material adverse effect on the crude oil and natural gas industry may adversely affect on our financial condition, results of operations and cash flows. 23 Liquidity of common stock. Our common stock has limited trading volume on the Over-the-Counter Pink market and is not listed on a national exchange.Moreover, a percentage of our outstanding common stock is “restricted” and therefore subject to the resale restrictions set forth in Rule 144 of the rules and regulations promulgated by the Commission under the Securities Act of 1933, as amended.These factors could adversely affect the liquidity, trading volume, price and transferability of our common stock. Item 1B. Unresolved Staff Comments This information is not required for smaller reporting companies. Item 2.Properties We maintain principal executive offices at 2319 Foothill Drive, Suite 160, Salt Lake City, Utah 84109 and 134 Azerbayev Ave., Koktobe microdistrict, Almaty, 050010, Kazakhstan.We also maintain an office in Aktau, Kazakhstan. We lease office space in Salt Lake City, Utah and Aktau, Kazakhstan. The monthly rent for our office in Salt Lake City is $1.4.This lease terminates in March 2016.We anticipate negotiating an extension of this lease.Our office lease in Aktau expires in October 2017and costs about $6 per month. As is the norm in Aktau we rent apartments for the exclusive use of our employees posted there. We have six apartments on a revolving annual lease that usually renews each year in January. Total rent for the apartments is about $7 per month. We believe the facilities we lease are in good, serviceable condition and are adequate for our needs. Our principal offices in Almaty are owned by our wholly-owned subsidiary TatArka. This also includes service, storage and operational facilities, which are used by TatArka for storage and service of equipment and machinery.We also lease a portion of the facility to third parties for storage.This property is not currently subject to liens or mortgages, but we expect that it could be used in the future to help secure the notes mentioned in Note 6 – Notes Payable of our Consolidated Financial Statements. As discussed in Item 1 Business of this annual report, through our subsidiary Balykshi, we own an 11 hectare parcel of real property. This property forms the basis for our marine base facility. The cost of the property has been included in the roughly $20,000 figure disclosed as our investment as of September 30, 2015 in the marine base facility. In connection with our financing agreements with EBRD, we and our subsidiaries CRE and Balykshi, entered into a Mortgage Agreement with EBRD mortgaging this parcel of real property to secure the EBRD Loan.Pursuant to our financing agreements with EBRD, the Loan is collateralized by the real property, marine base and other assets of CRE and Balykshi. 24 Item 3.Legal Proceedings Our business is subject to various federal, state and local laws and regulations.From time-to-time in our normal course of business, we are a party to various legal claims, actions and complaints. Although the ultimate outcome of these matters cannot be determined, management believes that, as of September30, 2015, the final disposition of these proceedings will not have a material adverse effect on our financial position, results of operations or liquidity. As noted throughout this annual report, we have not complied with the periodic payment obligations of our financing agreements with Investor, which may constitute an event of default under such agreements.Also, the Balyskhi Loan has matured without repayment.As of the date of this annual report, neither EBRD nor Investor has taken action against us, but there is no guarantee either party will continue to forbear from so doing.In the event EBRD or Investor were to take legal action against, we believe the final disposition of such a proceeding would have a material adverse effect on our financial position, results of operations and liquidity. Item 4.Mine Safety Disclosures Not applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock currently trades on the OTC Pink market under the symbol “CSSV.”The following table presents the high and low bid prices for the fiscal years ended September 30, 2015 and 2014.The published high and low bid quotations were furnished to us by OTC Markets Group Inc.These quotations reflect inter-dealer prices without retail mark-up, mark-down or commissions and may not necessarily represent actual transactions. High Low Fiscal year ended September 30, 2015 Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ 25 Fiscal year ended September 30, 2014 Fourth quarter $ $ Third quarter $ $ Second quarter $ $ First quarter $ $ Holders As of January 7, 2016 we had approximately 198 stockholders of record holding 52,657,574 shares of our common stock.The number of record holders was determined from the records of our stock transfer agent and does not include beneficial owners of common stock whose shares are held in the names of various securities brokers, dealers and registered clearing houses or agencies. Dividends We have not declared or paid a cash dividend on our common stock during the two most recent fiscal years.Our ability to pay dividends is subject to limitations imposed by Nevada law.Under Nevada law, dividends may be paid to the extent that a corporation’s assets exceed its liabilities and it is able to pay its debts as they become due in the usual course of business.At the present time, our board of directors does not anticipate paying any dividends in the foreseeable future; rather, the board of directors intends to retain earnings that could be distributed, if any, to fund operations, repay debt and develop our business. Securities Authorized for Issuance Under Equity Compensation Plans See Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters of this annual report. Performance Graph This information is not required for smaller reporting companies. Recent Sales of Unregistered Securities There were no unregistered sales of equity securities during the past three fiscal years which have not previously been disclosed in a quarterly report on Form 10-Q, an annual report on Form 10-K or a current report on Form 8-K. Issuer Purchases of Equity Securities Neither we, nor any affiliated purchaser purchased any of our equity securities during the period covered by this report. 26 Item 6.Selected Financial Data This information is not required for smaller reporting companies. Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations The following management’s discussion and analysis of financial condition and results of operations should be read in conjunction with our historical consolidated financial statements and their notes included elsewhere in this annual report.This discussion contains forward-looking statements that reflect our current views with respect to future events and financial performance.Our actual results may differ materially from those anticipated in these forward-looking statements or as a result of certain factors such as those set forth in our Forward-Looking Statements disclaimer on page 1 of this annual report. This discussion summarizes the significant factors affecting our consolidated operating results, financial condition, liquidity and capital resources during the fiscal years ended September 30, 2015 and 2014. This discussion should be read in conjunction with the Consolidated Financial Statements and Notes to the Consolidated Financial Statements included in this annual report. Except for share and per share amounts, all dollar amounts stated in this Item are presented in thousands unless stated otherwise. 2015 Summary During the 2015 fiscal year, on a consolidated basis, total revenues decreased 45% due to 20%, 76% and 24% decreases in vessel, geophysical services and marine base services revenue, respectively compared to fiscal 2014. We do not anticipate demand for our services to grow in fiscal 2016 as development of the second phase of the Kashagan oil field development project continues to be delayed.Current projections place commencement of the second phase some time in 2019.We do not anticipate significant growth in demand for our services until the second phase of the Kashagan development project ramps up.Based on current industry expectations for Kashagan development, we remain optimistic about our prospects in the longer-term, assuming we are able to remain in business until conditions improve.Additionally, we continued to work to expand our vessel operations to Turkmenistan and Russian sectors of Caspian Sea. The decrease in total revenues outpaced the decrease in total costs and operating expenses during fiscal 2015.While total revenues decreased 45%, total costs and operating expenses decreased only 31%, as some of expenses (e.g. maintenance) are fixed by nature. 27 During fiscal 2015 we also realized a significant increase in net other expenses primarily as a result of a $12,555 increase in foreign currency transaction loss due to a 44% devaluation of the Kazakh Tenge in August 2015 by the National Bank of Kazakhstan compared to the 20% devaluation experienced in February 2014. As a result of the foregoing, our comprehensive loss attributable to Caspian Services, Inc. increased from $21,164 during fiscal 2014 to $28,639 during fiscal 2015. Results of Operations Comparison of the fiscal year ended September 30, 2015and September 30, 2014 In fiscal 2015 we operated three business segments: Vessel Operations, Geophysical Services and Marine Base Services. For theYear Ended September 30, % change VESSEL OPERATIONS Operating Revenue $ 16,840 -20% Pretax Operating Income/(Loss) -1264% GEOPHYSICAL SERVICES Operating Revenue $ 13,244 -76% Pretax Operating Income/(Loss) -264% MARINE BASE SERVICES Operating Revenue 19% Pretax Operating Loss 64% CORPORATE ADMINISTRATION Operating Revenue $- $- n/a Pretax Operating Loss -4% This table includes intercompany revenues, which are eliminated on a consolidation level. For details, please, refer to Note 12 to our Financial Statements. Consolidated Segment Revenues and Operating Expenses Vessel Operations During fiscal 2015 revenue from vessel operations decreased 20% to $12,061. Ongoing delays in the Kashagan project caused the decrease in demand for vessel charter services.We do not expect growth in demand for our vessels during fiscal 2016 in the Kazakhstan sector of the Caspian Sea, so we will continue to pursue opportunities in Turkmenistan and Russian sector of Caspian Sea. As a result of decreased operating activities during fiscal 2015, vessel operating costs of $6,574 were 31% lower than during fiscal 2014. 28 General and administrative expenses related to vessel operations decreased 42% during the fiscal 2015 mostly due to approximately $1,000 less in provision for bad debt reserves accrued in fiscal 2015 compared to 2014 and $500 savings on administrative staff salary cuts in fiscal 2015. Due to reductions in general and administrative expenses during the fiscal 2015, net income from vessel operations during fiscal 2014 of $937 increased to net income of $2,750 during fiscal 2015. Geophysical Services Revenue from geophysical services decreased 76% from $13,244 during fiscal 2014 to $3,146 during fiscal 2015.This was the result of a dramatic drop in demand for our services during fiscal 2015 due to the continued pressure of low oil prices on theworld commodities markets.During fiscal 2014 we successfully completed seven projects.By comparison, we completed only three projects in fiscal 2015.As a result of the significant decrease in world oil prices, we expect the trend of lower demand and correspondingly, lower geophysical services revenue to continue until world oil prices rebound and the local credit market in Kazakhstan improves. During the fiscal 2014 our onshore seismic segment collected overdue payments from a related party (Bolz LLP) in the amount of $3,154.In prior periods we created an allowance for this overdue trade account receivable from related parties.As a result we reversed this allowance during the fiscal 2014 for the amount of the repayment received. During the fiscal 2014 we paid a bonus of $1,487 to Mr. Vasilenko, our General Manager of Geophysical Services, in recognition of his efforts to collect this overdue balance from Bolz LLP. No similar transactions occurred during the fiscal 2015. As a result of significantly decreased activity in our onshore seismic business, net loss attributable to Caspian Services, Inc. from geophysical operations of $3,361 was accrued during the fiscal 2015 compared to net income attributable to Caspian Services, Inc. of $1,669 during the fiscal 2014. The local market, from which much of our seismic work is generated, remains depressed as a result of the difficult credit market and reduced oil prices and we continue to struggle to obtain payment from overdue accounts from non-related parties. Although we continue to make attempts to diversify into other geophysical services, particularly mining, we anticipate that fiscal 2016 will be flat for seismic work as the credit required by local Kazakh companies to finance seismic projects remains elusive.In addition, decreasing world oil prices have resulted in many companies postponing further seismic works until oil prices rebound.We anticipate these trends will continue in future periods until world oil prices rebound and the credit market in Kazakhstan improves. 29 Marine Base Services Our marine base services revenues decreased 24% to $1,238 during fiscal 2015 mostly due to $470 of revenue realized from MOBY in fiscal 2014. As MOBY is now part of the Caspian Services group of companies, MOBY’s intercompany revenue was eliminated during the fiscal 2015. The revenue generated by the marine base was insufficient to cover our fixed costs, including depreciation. Additionally, interest expense of $6,762 was accrued to reflect our liability under the EBRD loans, the potential accelerated put option and the portion of interest on the loan from Investor, which relates to the marine base. During the fiscal 2015 we realized a marine base services loss of $24,873 compared to a loss of $16,223 during the fiscal 2014.The increase in loss was mostly due to $20,418 and $7,219 in fiscal 2015 and 2014, respectively, of foreign exchange loss resulting from a revaluation of our debt to EBRD denominated in US Dollars following the 44% and 20% devaluation of the Kazakh Tenge in fiscal 2015 and 2014, respectively. Although we have been able to enter into agreements with some customers to use our base’s services we do not expect significant demand for the marine base until Kashagan field development and construction activity increases, which is currently anticipated to start no earlier that 2019.Until activity in the Caspian Sea region increases, we do not expect the marine base to be able to service its current debt obligations or to operate profitably. Corporate Administration Corporate administration refers to some local administration in Kazakhstan and the administration of our affairs in the United States.During the fiscal year ended September 30, 2015 net loss from corporate administration was $2,481, which was 18% less than during the fiscal year ended September 30, 2014.This decrease was caused by the liquidation of our subsidiary, CSI LLP (Kazakhstan) and its assets. The corresponding income of $391 was charged to the Loss (income) from discontinued operations. Consolidated Results Impairment Loss During fiscal 2014 we recognized an impairment loss of $2,281 compared to an impairment loss of $0 during fiscal 2015. The impairment loss accrued during fiscal 2014 reflects the write-off of MOBY assets to their fair market value. 30 General and Administrative Expenses General and administrative expense for the fiscal year ended September 30, 2015 was $7,740 which was a 13% decrease from the comparable prior period.Excluding the effect of the reversed provision of $3,154 for Bolz LLP and $1,487 bonus paid to Mr. Vasilenko during the fiscal 2014, which were mentioned above, total general and administrative expenses for the fiscal 2015 would have increased 7% or $510 compared to fiscal 2014.The increase was mostly due to additional allowance for trade accounts receivable of $592 recognized in fiscal 2015. Depreciation and Amortization Depreciation and amortization expense increased by $329 or 7% to $4,849 during fiscal 2015 compared to fiscal 2014 mostly due to MOBY depreciation expense incurred during the fiscal 2015.As we acquired MOBY in August 2014 only two months of depreciation was incurred in fiscal 2014. Foreign Currency Transaction Loss In August 2015 the Kazakh government changed its monetary policies to make the Kazakh Tenge free floating. As a result, KZT was devalued by 44%.Because of the devaluation, during the fiscal year ended September 30, 2015, we recorded foreign exchange transaction losses of $19,200 mostly as a result of the remeasurement of the Balykshi Loan and MOBY Loan which are denominated in U.S. Dollars. In February 2014 the Kazakh government devalued the KZT by 20%. As a result of the devaluation, during the fiscal year ended September 30, 2014, the Company recorded foreign exchange transaction losses of $6,645 mostly as a result of the remeasurement of the Balykshi Loan which is denominated in U.S. Dollars. Other Non-Operating Income, net During fiscal 2015 we realized net other non-operating income of $416 compared to net other non-operating income of $29 during fiscal 2014.The increase was mostly attributable to $150 income recognized for a vessel sale and $90 income from equipment lease and other services in TatArka. Net Other Expenses As a result of the significant increase in foreign currency transaction loss, net other expenses increased 81% to $27,934 during fiscal 2015. Net Loss As a result of the aforementioned factors, during fiscal 2015 we realized a net loss of $33,174 compared to a net loss of $18,760 during fiscal 2014. 31 Foreign Currency Translation Adjustment Foreign currency translation adjustment increased by $6,467duringfiscal 2015 due to the 44% devaluation of the Kazakh Tenge in August 2015. Comprehensive Loss Attributable to Caspian Services, Inc. As a result of the devaluation of the Kazakh Tenge, comprehensive loss attributable to Caspian Services, Inc. increased 35% to $28,639 during fiscal 2015 compared to $21,164 during fiscal 2014. Liquidity and Capital Resources At September 30, 2015 we had cash on hand of $1,372 compared to cash on hand of $1,957 at September 30, 2014.At September 30, 2015 total current liabilities exceeded total current assets by $98,409. That was mainly attributable to the EBRD loans and put option and the Investor loans being classified as current liabilities. In 2007 our subsidiary Balykshi entered into a series of debt and equity financing agreements with EBRD to provide funding for our marine base.As of September 30, 2015 the outstanding loan balance and accrued interest of the Balykshi Loan was $27,968.The Balykshi Loan matured in May 2015.Under the terms of the Balykshi Loan Agreement, as amended, semi-annual repayment installments under the Balykshi Loan were due each year on November 20 and May 20.As of the date of this report none of the required installment payments has been made and the loan is now due and payable.The default interest rate of the Balykshi loan of 9% is applied to the payments due but not paid.The Balykshi Loan is collateralized by the property, including the marine base, and bank accounts of Balykshi and CRE and is additionally secured by the CSI corporate guarantee. In connection with the Balykshi financing, EBRD also made a $10,000 equity investment to purchase a 22% equity interest in Balykshi.To secure that funding we were required to grant EBRD a put option whereby EBRD can require the Company to repurchase the 22% equity interest.The put is exercisable during the period from six to ten years after the signing of the Investment Agreement.The put price is determined based on the fair market value of Balykshi as mutually agreed by the parties, except that in the event of a default, EBRD has the right to accelerate the put option at a fixed rate of return as discussed in more detail below.In the event there is a change in control of the Company, EBRD may, but is not required to exercise its put right to require the Company to repurchase the equity interest at its fair market value. The put option includes an acceleration right in the event: (i) any financial debt of Balykshi in excess of $1,000 is not paid when due, or a default of any nature occurs and such financial debt becomes prematurely due and payable or is placed on demand; (ii) any party to the financing agreements (other than EBRD) fails to meet its obligations under of any of the financing agreements between Balykshi, the Company and EBRD; (iii) any actions are taken or proceeding instituted that would result in the Company’s bankruptcy, insolvency, reorganization or similar action, or the Company’s consenting to any such action or proceeding;(iv) any representation or warranty made or confirmed by the Company or Balykshi is found to be false or misleading when made or confirmed.If the put option is accelerated, EBRD can require the Company to repurchase the $10,000 equity investment plus a 20% per annum rate of return. 32 As of September 30, 2015 the outstanding balance of the MOBY Loan from EBRD was $6,314 including the accrued and unpaid interest.The interest rate under the MOBY Loan is generally the interbank rate plus a margin of 3.6%.The MOBY Loan Agreement provides that during any period when the loan is in default, a default interest rate of the interbank rate plus a margin of 3.6% plus an additional 2% per annum shall be charged.The MOBY Loan Agreement provides for 14 equal semi-annual installment payments of principal and interest on June 15 and December 15, commencing after August 2011 (the third anniversary of the MOBY Loan Agreement.) As of September 30, 2015 MOBY had made no semi-annual installment payments and was in violation of certain financial covenants under the MOBY Loan Agreement.Pursuant to the MOBY Loan Agreement, if an event of default occurs and is continuing, EBRD may declare all or any portion of the principal and accrued interest of the loan due and payable on demand, or immediately due and payable without further notice and without presentment, demand or protest. To our knowledge EBRD has not sought to accelerate the debt obligations of MOBY or enforce the guarantee obligations of the Company under the Guarantee. Should EBRD seek to collect the Balykshi Loan, or to accelerate the put option or the MOBY Loan, or should it seek to enforce the MOBY Loan guarantee, or our other financial obligations to it, we would have insufficient funds to satisfy those obligations collectively or individually. If we are unable to satisfy those obligations, EBRD could seek any legal remedy available to it to obtain repayment, including forcing the Company into bankruptcy, or foreclosing on the loan collateral, which includes the marine base and other assets and bank accounts of Balykshi and CRE and pursuing the other assets of the Company. We are engaged in ongoing discussions with EBRD about a potential restructuring of our obligations to EBRD.There is no guarantee we will be successful in negotiating, obtaining approval of or concluding a restructuring agreement with EBRD on favorable terms, or at all. To help meet our additional funding obligations to construct the marine base, in 2008 we entered into two facility agreements pursuant to which we obtained debt funding of $30,000.In June and July 2011 Investor acquired the two facility agreements.In September 2011 we issued Investor two secured promissory notes, the Non-Negotiable Note in the principal amount of $10,800 and the Consolidated Note in the principal amount of $24,446 in connection with a proposed restructuring of the facility agreements.We agreed to secure these Notes with non-marine base assets that have not been pledged to EBRD. 33 Pursuant to the terms of the Non-Negotiable Note, Investor may, at any time, demand and receive payment of the Non-Negotiable Note by the issuance of our common stock.The price per share for principal and interest is $0.12.Investor has the right, at any time, to demand the issuance of shares in satisfaction of the Non-Negotiable Note.If the issuance of common stock has not been demanded by Investor or made at our election by the June 30, 2016 extended maturity date, we are required to repay the principal and interest in cash.We do not currently have sufficient cash to repay the principal or interest of the Non-Negotiable Note. Pursuant to the terms of the Consolidated Note, interest accrues at 12% per annum and shall be paid semi-annually in arrears on each six month anniversary of the Issuance Date (September 30, 2011).The unpaid principal amount of the Consolidated Note and any accrued but unpaid interest thereon shall be due and payable on the extended maturity date of the Consolidated Note, which is June 30, 2016.The Consolidated Note provides for a default rate of interest of 13% per annum upon the occurrence and during the continuation of an event of default, as defined in the Consolidated Note, which shall be payable in cash upon demand. Investor has the right at any time following a five-day written notice to convert all or any portion of the principal and any accrued but unpaid interest into shares of our common stock at $0.10 per share. However any conversion that would result in a change in control of the Company without the prior consent of EBRD could result in a breach of the Balykshi financing agreements. As of the date of this report none of the semi-annual interest payments under the Consolidated Note have been made to Investor when due.We have, however, made partial payments to Investor in the aggregate amount of $2,850 to reduce the balance due on the Consolidated Note.The failure to pay the full interest on the Consolidated Note when due may constitute an event of default under the Consolidated Note.In the event of a default that remains uncured, Investor may, at any time, demand immediate repayment of the Consolidated Note.As a result, we have included the Consolidated Note and all accrued but unpaid interest as current liabilities at September 30, 2015.As of the date of this report, to our knowledge, Investor has not made any demand for immediate repayment of the Consolidated Note.As with EBRD, if Investor were to demand immediate repayment of the Consolidated Note, we would have insufficient funds to satisfy that obligation.Were that to occur, we anticipate Investor would seek any legal remedy available to him to obtain repayment. While we have made significant efforts to increase our revenues and control our operating expenses, we continue to generate net losses.As noted above, we do not expect a reversal in the trend of lower revenues from operations to improve until world oil prices rebound, the credit markets in Kazakhstan improve and the second phase of the Kashagan development ramps up, which at this time is projected to occur no earlier than 2019.In order to diversify our operations, we have worked to enter the Turkmen and Russian markets.To date, however, these efforts have not been successful in replacing the lost demand in Kazakhstan.Unless we are able to exploit other new markets outside of Kazakhstan for our services, we do not believe we will be able to continue to sustain net losses until the second phase of Kashagan development ramps up.Moreover, we expect the recent significant decrease in world oil prices will continue to have a significantly negative impact on our revenues until such time as oil prices rebound. 34 With ongoing weak oil prices and the soft market for the services we offer, we have been searching for new opportunities to generate income. During fiscal 2015 we provided financial assistance to Caspian Geo-Consulting Services LLP (“Caspian Geo”) in the form of loans which has been used by Caspian Geo to explore for gold ore within the Shoyimbai Deposit located in the Karaganda Oblast of the Republic of Kazakhstan (the “Deposit”) and to prove the reserves of the Deposit so that Caspian Geo and the holders of the exploration license on the Deposit could prepare the required submission to apply for a subsoil use contract for the production of gold ore from the Deposit (the “Subsoil Use Contract”).The application for the Subsoil Use Contract has been submitted to the competent authority of the Republic of Kazakhstan and the parties to that contract are in the process of reviewing and finalizing it.Upon successful grant of the Subsoil Use Contract, Caspian Geo plans to pursue commercial production of gold ore from the Deposit (the “Project”). At September 30, 2015 the unpaid outstanding balance of the financial assistance was KZT 593,500 and at December 31, 2015 the unpaid outstanding balance was KZT 543,500.We have agreed with Caspian Geo to consolidate the previously provided financial assistance into a single US dollar denominated outstanding amount of $2,195 (US dollars).Caspian Geo will make minimum monthly payments of KZT 50,000 from January 2016 through November 2016 and by no later than December 30, 2016, will pay the remaining unpaid balance of the outstanding amount. In addition to repayment of the financial assistance, we hold a participation interest right pursuant to which, we will receive 20% of the total amount received by Caspian Geo, which in no event shall be less than 10% percent of the total amount distributed to the holders of the Subsoil Use Contract,from the sale of gold ore from the Deposit (the “Participation Interest”) from January 11, 2016 until seven years from the date of commencement of production following a commercial discovery at the Deposit.In the event we have not exercised our conversion or exchange rights, following repayment in full of the $2,195, Caspian Geo has the right until January 9, 2018 to retire our Participation Interest in exchange for a lump sum payment of $1,825.At this time, we do not know how long it will be before the Project begins generating income or we receive any income from our Participation Interest. 35 We also have the right, at any time prior to retirement of the Participation Interest, to convert our Participation Interest into a 12.5% equity interest in the entity holding the Subsoil Use Contract should it become a public company or, in the event of a sale of the Subsoil Use Contract, to exchange our Participation Interest for 12.5% of the proceeds received by Caspian Geo in connection with such sale. Our ability to continue as a going concern is dependent upon, among other things, our ability to (i) successfully restructure our financial obligations to EBRD and Investor, (ii) increase our revenues and improve our operating results to a level that will allow us to service our financial obligations, and/or (iii) attract other significant sources of funding, and (iv) a return to higher world oil prices.Uncertainty as to the outcome of each of these events raises substantial doubt about our ability to continue as a going concern. Cash Flow We typically realize decreasing cash flows during our first fiscal quarter and limited cash flow during our second fiscal quarter as weather conditions in the north Caspian Sea dictate when oil and gas exploration and development work can be performed.Usually, the work season commences in late March or early April and continues until the Caspian Sea ices over in November.As a result, other than TatArka, which can continue to provide some onshore geophysical services between November and March and the receipt of winter standby rates on vessels, we generate very little revenue from November to March each year. The following table provides an overview of our cash flow during the fiscal years ended September 30, 2015 and 2014: For the fiscal years ended September 30, Net cash provided by operating activities Net cash used in investing activities Net cash used in financing activities Effect of exchange rate changes on cash Net change in cash Net cash flow from operations for fiscal 2015 was positive, mostly due to a decrease in trade accounts receivable of $1,864. Net cash used in investing activities was mostly due to an increase in short-term notes from related parties of $2,579 during the fiscal 2015. 36 Summary of Material Contractual Commitments Summary of Material Contractual Commitments 2015 (Stated in thousands) Payment Period Contractual Commitments Less than After Total 1 Year 1-3 Years 3-5 Years 5 years Loans from Investor $- $- $- Loans from EBRD - - - Accelerated put option liability - - - Operating leases - vessels Operating leases - other 78 - - Total * For additional information regarding our operating leases please Note 9 - Commitments and Contingencies of our Consolidated Financial Statements. New Accounting Standards For details of applicable new accounting standards, please, refer to Note 1 – The Company, Basis of Presentation and Accounting Policies of our Consolidated Financial Statements. Critical Accounting Policies and Estimates For details regarding critical accounting policies please refer to Note 1 – The Company, Basis of Presentation and Accounting Policies of our Consolidated Financial Statements. Item 7A. Quantitative and Qualitative Disclosures about Market Risk This information is not required for smaller reporting companies. Item 8.Financial Statements and Supplementary Data The consolidated financial statements and supplementary data required by this item are included at page F-1 herein. Item 9.Changes in and Disagreements with Accountants on Accounting and Financial Disclosure None. 37 Item 9A.Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, evaluated the effectiveness of our disclosure controls and procedures as of the end of the period covered by this annual report.The term “disclosure controls and procedures” is defined under Rule 13a-15(e) and 15d-15(e) under the Exchange Act. Based on this evaluation of our disclosure controls and procedures as of September 30, 2015, the end of the period covered by this report, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective. Management's Report on Internal Control over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rules13a-15(f)and 15d-15(f)of the Exchange Act).Under the supervision and with the participation of our Chief Executive Officer and Chief Financial Officer, management conducted an evaluation of the effectiveness of the our internal control over financial reporting based on the framework set forth by the Committee of Sponsoring Organizations of the Treadway Commission (“COSO”) in Internal Control - Integrated Framework (2013).Based on this evaluation under the framework in the Internal Control – Integrated Framework (2013), our management concluded that our internal control over financial reporting is effective as of September 30, 2015. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements.Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Attestation Report of Independent Registered Public Accounting Firm This annual report does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to an exemption for non-accelerated filers set forth in Section 989G of the Dodd-Frank Wall Street Reform and Consumer Protection Act. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) during the period covered by this annual report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 38 Item 9B.Other Information Following prior approval of the loan transaction by our board of directors, on January 11, 2016, we entered into a Master Financial Assistance Repayment Agreement with Caspian Geo, (the “Repayment Agreement”).Pursuant to the Repayment Agreement, we and Caspian Geo agreed to consolidate the unpaid outstanding amount of previously provided financial assistance (KZT 543,500 at the date of the Repayment Agreement) into a single US dollar denominated outstanding amount of $2,195 (US dollars). Caspian Geo will make minimum monthly payments of KZT 50,000 from January 2016 through November 2016 and by no later than December 30, 2016, will fully repay any unpaid outstanding balance of the outstanding amount. In addition to repayment of the previously provided financial assistance, we hold a participation interest right pursuant to which, we will receive 20% of the total amount received by Caspian Geo (which in no event shall be less than 10% percent of the total amount distributed to the holders of the Subsoil Use Contract) from the sale of gold ore from the Deposit from the date of the Repayment Agreement until seven years from the date of commencement of production following a commercial discovery at the Deposit.In the event our Participation Interest has not been converted or exchanged, following repayment in full of the $2,195 outstanding amount, and any default penalties imposed, Caspian Geo has the right until January 9, 2018 to retire our Participation Interest in exchange for a lump sum payment of $1,825. We also have the right, at any time prior to retirement of the Participation Interest, to convert our Participation Interest into a 12.5% equity interest in the entity holding the Subsoil Use Contract should it become a public company or, in the event of a sale of the Subsoil Use Contract, to exchange our Participation Interest for 12.5% of the proceeds received by Caspian Geo in connection with such sale. The description of theRepayment Agreement contained in this annual report is only a summary of the Repayment Agreement and is qualified in its entirety by reference to the terms of the Repayment Agreement, a copy of which are attached as exhibit 10.32 to this annual report. PART III Item 10.Directors, Executive Officers, and Corporate Governance The following table sets forth our directors and executive officers, their ages, and all offices and positions they held as of December 31, 2015.Directors are elected for a period of one year and thereafter serve until their successor is duly elected by the stockholders and qualified.Executive officers serve at the will of the board of directors. 39 Name Age Positions with the Company Director Since Officer Since Mirgali Kunayev 57 Chairman of the Board of Directors Kerry Doyle 68 Director Valery Tolkachev 48 Director Jeffrey Brimhall 35 Director Alexey Kotov 38 Director, Chief Executive Officer and President Indira Kaliyeva 42 Vice President and Chief Financial Officer A brief description of their background and business experience of each of the above individuals follows: Directors Dr. Mirgali Kunayev, Chairman of the Board of Directors.Dr. Kunayev has served as the Chairman of the Company’s board of directors since the Company acquired Caspian Services Group Limited (“CSGL”) in 2002.From 2002 to 2005 he also served as the Company’s Chief Executive Officer and President.From 2000 to 2002 Dr. Kunayev served as a Vice President of CSGL.From 1998 to 2000 Dr. Kunayev was the President of OJSC Kazakhstancaspishelf.During that time he worked collaboratively on the projects for Kazakhstan’s national oil company –KazakhOil, with major international geophysical companies.As the Chairman of the Company’s board of directors, Dr. Kunayev has concentrated on developing the geophysical operations of the Company and leading its strategic initiatives.A graduate of the Geophysics Department of Kazakhstan National Politech University, Dr. Kunayev earned his Doctoral (Ph.D.) credentials in January of 2002 under the discipline of Geological and Mineralogical Science from the Moscow Geological University in Moscow, Russia.He has been an associate academician of the Russian Academy of Natural Science since April of 2006.Dr. Kunayev is not currently, nor has he in the past five years been, a director or nominee in any other SEC registrant or registered investment company.The board considered Dr. Kunayev’s detailed understanding of the Company’s operations and strategic goals, his educational and professional expertise in geophysical services, as well as his extensive experience and reputation in the industry in connection with his appointment and ongoing service on the board. Kerry Doyle, Director.Mr. Doyle served as the Chief Executive Officer and President of the Company from November 2008 until his retirement in August 2010.From 2004 to 2008 Mr. Doyle served as the President and CEO of Veritas-Caspian. As the President and CEO of Veritas-Caspian, Mr. Doyle was responsible for day-to-day operations, particularly the development and growth of its seismic data acquisition activities. From 2003 to 2004 Mr. Doyle served as the Business Development Manager for Central Asia for Veritas DGC Ltd. While at Veritas DGC Ltd., Mr. Doyle successfully negotiated an exclusive agreement with the Ministry of Energy and Mineral Resources of the Republic of Kazakhstan for the acquisition of non-exclusive seismic data over the entire open acreage of the Kazakh sector of the Caspian Sea. From 2000 to 2003 Mr. Doyle was 40 employed with WesternGeco as the Country Manager for Kazakhstan, where he oversaw all of WesternGeco’s geophysical operations and administration within Kazakhstan. Mr. Doyle has over 35 years of experience in the geophysical services industry. He holds a 1st Class Certificate of Competency marine engineer (Chief Engineer). Mr. Doyle is a member of the European Association of Exploration Geophysicists and an Elected Fellow of the Royal Geographical Society. Mr. Doyle is not currently, nor has he in the past five years been, a nominee or director of any other SEC registrant or registered investment company.The board considered Mr. Doyle’s experience and understanding of the Company’s operations and strategic goals, his professional experience and his connections in the industry in determining that Mr. Doyle should serve as a director of the Company. Valery Tolkachev, Director.In August 2015 Mr. Tolkachev joined Innovation Fund “Innotech21” as Vice President of Finance and Investments.From June 2011 to April 2015 Mr. Tolkachev served as the First Deputy Chairman of the Managing Board of Taurus Bank (c.c.).From 2009 to 2011 Mr. Tolkachev served in various top executive positions with Moscow-based Bank-T (f.k.aMAXWELL Bank), including Chairman of the Managing Board, President, Member of the Board of Directors and Chairman of the Credit Committee. In May 2011 he sold his interest and left his employment with the bank.From August 2008 to March 2009 Mr. Tolkachev was employed with Slavyansky Bank in Moscow, Russia, where he served as the Deputy Chairman. From 1991 to 2008 Mr. Tolkachev served in top positions, such as Managing Director of Development Department, Managing Director of Capital Markets Department, Chairman of Investment Banking Committee, Vice President of Strategic Development Department and Deputy Director of Customer Relations Department with UniCredit Securities (f.k.a. UniCreditAton, former ATON Broker.)Mr. Tolkachev has also served in various positions with various employers including MDM Bank, InkomBank, InkomCapital and others.Mr. Tolkachev graduated with Honors from the High Military School in Kiev, USSR in 1989.In 2005 he completed his studies at the Academy of National Economy, as a qualified lawyer.Mr. Tolkachev became a Company director in 2005.During the past five years, Mr. Tolkachev also served as a director of BMB Munai, Inc.He resigned from the board of directors of BMB Munai on November 23, 2015.Other than as disclosed herein, Mr. Tolkachev is not currently, nor has he in the past five years been, a director or nominee of any other SEC registrant or registered investment company.We took into account Mr. Tolkachev’s extensive investment experience and his related finance and banking background in concluding that he should serve as a director of the Company. Jeffrey Brimhall, Director. Mr. Brimhall is currently employed as Controller of Inflection Energy LLC and manages all accounting functions.He has been with the company since January 2015.Previous to his employment with Inflection Energy, Mr. Brimhall worked as the Financial Reporting and Accounting Manager for Resolute Energy Corp., an NYSE listed company based in Denver, Colorado. In that capacity Mr. Brimhall was responsible for preparing financial statements and performing financial analysis to present to management and the board of directors. He also managed the preparation of Resolute Energy`s periodic reports to the U.S. Securities and Exchange Commission. Mr. Brimhall started with Resolute Energy in December 2009. From June 2007 to December 2009, Mr. Brimhall was employed with Hein & Associates, LLP, a certified public accounting firm in Denver, Colorado. While with Hein & Associates, he served as an Audit Supervisor specializing in the oil and gas industry. In that 41 capacity, he was responsible for multiple audit engagements, reviewing financial statements and periodic reports to the Commission and researching technical accounting issues. From August 2005 to June 2007 Mr. Brimhall was an Audit Associate with Grant Thornton LLP in Phoenix, Arizona. As an Audit Associate, he participated in annual audits, quarterly reviews and SOX internal control testing for public companies. Mr. Brimhall earned a Bachelors of Science degree in Accounting from Brigham Young University in 2005. Mr. Brimhall received licensure as a Certified Public Accountant in 2008. Mr. Brimhall also currently serves as a director of Geo Point Resources, Inc. an SEC registrant.During the past five years, Mr. Brimhall also served as a director of RTS Oil Holdings, Inc., which is no longer an SEC registrant, but was at the time Mr. Brimhall served as a director.Other than as disclosed above, Mr. Brimhall is not currently, nor has he in the past five years been, a nominee or director of any other SEC registrant or registered investment company.The board considered Mr. Brimhall’s experience as a U.S. Certified Public Accountant, his SEC audit experience and his other SEC reporting-related experience in concluding that he should serve on the Company’s board of directors. Executive Officers Alexey Kotov, Director, Chief Executive Officer and President.Mr. Kotov has been with the Company since January 2003.From January 2003 to September 2007 Mr. Kotov served as in-house legal counsel to CSGL.As such, Mr. Kotov performed general corporate and operational legal assignments in the Republic of Kazakhstan.Mr. Kotov was also responsible for supervising the work of a staff of legal personnel assigned to various Company subsidiaries. From October 2007 to August 2010 Mr. Kotov served as General Counsel for Kazakhstan, Corporate Secretary and Treasurer of Caspian Services, Inc.Mr. Kotov graduated from Kazakh State Law University in July 1998 and qualified as an attorney the same year.Mr. Kotov is an admitted attorney in the Republic of Kazakhstan and is licensed as a Foreign Legal Consultant in the State of Utah.He earned a Masters of Business Administration from Loyola University of Chicago, Graduate School of Business in March 2001 and an LL.M, Master of Law degree from The George Washington University Law School in May 2002. Mr. Kotov also earned a Post Graduate Diploma in Maritime Law from London Metropolitan University, Lloyds Marine Academy in February 2007.Mr. Kotov is not currently, nor has he in the past five years been, a nominee or director of any other SEC registrant or registered investment company.The board took into consideration Mr. Kotov’s in-depth knowledge of the Company’s operations, his educational background and his legal experience and expertise in determining that he was qualified to serve on the Company’s board of directors. 42 Indira Kaliyeva, Vice President and Chief Financial Officer.Ms. Kaliyeva has over a decade of accounting and financial reporting management experience working for major international audit and oil-gas service industries players in Kazakhstan.Ms. Kaliyeva has been employed with the Company since April 2006.From April 2006 to May 2010 she served as the Company’s Financial Reporting Manager and Financial Controller.In that capacity she was responsible for supervision of the Company's financial reporting team and for consolidation of the financial and statutory accounting of all Company subsidiaries in the Republic of Kazakhstan.Before joining the Company Ms. Kaliyeva was employed with PetroKazakhstan, a Canadian oil exploration and production company operating in the Republic of Kazakhstan. From April 2003 through November 2004 she served in the position of Senior Financial Reporting Analyst and from November 2004 through April 2006 she held the position of Deputy Financial Reporting Manager.Ms. Kaliyeva worked for Deloitte & Touche in Almaty, Kazakhstan from July 1997 to April 2003 where she held several positions from Auditor's Assistant to Senior Auditor and worked with major clients in the energy, mining, and oil and gas sectors. Family Relationships There are no family relationships among our directors and/or executive officers. Involvement in Certain Legal Proceedings During the past ten years none of our executive officers or directors has been involved in any of the following events that could be material to an evaluation of his or her ability or integrity, including: (1) any bankruptcy or insolvency proceeding filed against or receiver, fiscal agent or similar officer being appointed for the business or property of the individual or any corporation or partnership in which such individual was a general partner or executive officer either at the time of the bankruptcy or within two years prior to the time of such filing. (2) any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses). (3) being subject to any order, judgment, or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining him from, or otherwise limiting the following activities: 43 (i) acting as a futures commission merchant, introducing broker, commodity trading advisor, commodity pool operator, floor broker, leverage transaction merchant, any other person regulated by the Commodity Futures Trading Commission (“CFTC”) or an associated person of any of the foregoing, or as an investment adviser, underwriter, broker or dealer in securities, or as an affiliated person, director or employee of any investment company, bank savings and loan association or insurance company, or engaging in or continuing any conduct or practice in connection with such activity; (ii) engaging in any type of business practice; or (iii) engaging in any activity in connection with the purchase or sale of any security or commodity or in connection with any violation of federal or state securities laws or federal commodities laws. (4)being the subject of any order, judgment or decree, not subsequently reversed, suspended or vacated, of any federal or state authority barring, suspending or otherwise limiting for more than 60 days the rights of such person to engage in any activity described in (3)(i) above, or to be associated with persons engaged in any such activity. (5)being found by a court of competent jurisdiction in a civil action or by the Commission to have violated any federal or state securities law, and the judgment in such civil action or finding by the Commission has not be subsequently reversed, suspended or vacated. (6)being found by a court of competent jurisdiction in a civil action or by the CFTC to have violated any Federal commodities law, and the judgment in such civil action or finding by the CFTC has not been subsequently reversed, suspended, or vacated. (7)being the subject of, or a party to any federal or state judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of: (i) any federal or state securities or commodities law or regulations; (ii) any law or regulation respecting financial institutions or insurance companies, including, but not limited to, a temporary or permanent injunction, order of disgorgement or restitution, civil money penalty or temporary or permanent cease-and-desist order, or removal or prohibition order; or (iii) any law or regulation prohibiting mail or wire fraud or fraud in connection with any business entity. (8)being the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any self-regulatory organization (as defined in Section 3(a)(26) of the Exchange Act (15 U.S.C. 78c(a)(26))), any registered entity (as defined in Section 1(a)(29) of the Commodity Exchange Act (7 U.S.C. 1(a)(29))), or any equivalent exchange, association, entity or organization that has disciplinary authority over its members or persons associated with a member. 44 Compliance with Section 16(a) of the Exchange Act Section 16(a) of the Exchange Act requires our directors and executive officers, and persons who own more than 10% of our common stock to file with the Commission reports of beneficial ownership and changes in beneficial ownership of common stock.Directors, executive officers and greater than 10% stockholders are required by Commission regulations to furnish us with copies of all Section 16(a) forms they file.Based solely on our review of filings made on the SEC Edgar website, the copies of such reports furnished to us or written representations that no other reports were required, we believe that during the year ended September 30, 2015 all filing requirements applicable to our directors, executive officer and persons owning more than 10% of our common stock were met on a timely basis. Code of Ethics We have adopted a Code of Ethics (the “Code”) that applies to our principal executive, financial and accounting officers and persons performing similar duties.The Code is reasonably designed to deter wrong-doing and promote honest and ethical behavior, including (i) the ethical handling of actual or apparent conflicts of interest between personal and professional relationships, (ii) full, fair, timely, accurate and understandable disclosure in reports and documents that we file with, or submit to, the Commission and in our other public communications, (iii) compliance with applicable governmental laws, rules and regulations, (iv) prompt internal reporting of violations of the Code to an appropriate person, and (v) accountability for adherence to the Code.A copy of our Code of Ethics has been posted on our website and may be viewed at www.caspianservicesinc.com.A copy of the Code of Ethics will be provided to any person without charge upon written request to our Corporate Secretary at our U.S. offices, 2319 Foothill Drive, Suite 160, Salt Lake City, Utah 84109. Committees of the Board of Directors The OTC Pink market does not require us Company to have an audit committee, a compensation committee or a nominating committee.Our board of directors has determined that it is in the Company’s best interest to have the full board fulfill the functions that would be performed by these committees. While we do not currently have a standing audit committee, our board of directors believes that were it to establish an audit committee, Mr. Brimhall would qualify as an “audit committee financial expert” under the rules adopted by the Commission pursuant to the Sarbanes-Oxley Act of 2002. Procedures for Security Holders to Nominate Candidates to the Board of Directors There have been no material changes to the procedures set forth in our proxy statement filed with the Commission on March 22, 2013, by which security holders may recommend nominees to our board of directors. 45 Item 11.Executive Compensation The table below summarizes compensation paid to or earned by our named executive officers from the fiscal years ending September 30, 2015 and 2014. Unless specifically stated otherwise in this Item 11, all compensation amounts stated in this Item 11 are as stated, rather than being stated in thousands. Name and principal position Year Salary Bonus All other Compensation Total Alexey Kotov - CEO, President and Director Indira Kalieva - Vice President and CFO Mirgali Kunayev - Chairman of the Board - Annual salary is net of all taxes and dues required under applicable laws of the Republic of Kazakhstan, which is the responsibility of the Company. For a breakdown of the compensation components included in “All other compensation” please see the “All Other Compensation” table below. All Other Compensation The table below provides additional information regarding all other compensation awarded to the named executive officers as disclosed in the “All other compensation” column of the “Summary Compensation Table” above. Name Year Income Tax Social Tax Health Insurance Pension Fund Family Travel Allowance Vehicle Allowance Unused
